 



Exhibit 10.2

CONSENT TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT

     CONSENT, dated as of December 23, 2004, to the Second Amended and Restated
Credit Agreement referred to below (this “Consent”) among DICK’S SPORTING GOODS,
INC., a Delaware corporation (“Borrower”), the lenders party hereto (“Lenders”),
and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent for
the Lenders (in such capacity, “Agent”).

W I T N E S S E T H

     WHEREAS, Borrower, Lenders and Agent are parties to that certain Second
Amended and Restated Credit Agreement, dated as of July 28, 2004 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

     WHEREAS, Borrower has requested, among other things, that Agent and
Required Lenders consent to certain modifications to the terms of the
Convertible Note Indenture; and

     WHEREAS, Agent and Required Lenders have agreed to amend the Credit
Agreement in the manner, and on the terms and conditions, provided for herein;

     NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

     1. Definitions. Capitalized terms not otherwise defined herein (including
in the recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement.

     2. Consent. Agent and Required Lenders hereby consent as of the Consent
Effective Date (as hereinafter defined) (a) to the amendments to the Convertible
Note Indenture solely to the extent provided for in that certain Consent
Solicitation Statement of Dick’s Sporting Goods, Inc., a copy of which in final
form is attached as Exhibit A hereto and (b) in connection with such amendments,
to payment by Borrower of the Consent Payment provided for in such Consent
Solicitation Statement.

     3. Representations and Warranties. To induce Required Lenders and Agent to
enter into this Consent, Borrower hereby represents and warrants that:

          (a) Each of the execution, delivery and performance by Borrower and
each Guarantor of this Consent and the performance of the Credit Agreement, as
modified hereby (the “Amended Credit Agreement”) are (i) within Borrower’s and
each Guarantor’s corporate power and have been duly authorized by all necessary
corporate and shareholder action; (ii) do not contravene any provision of any

 



--------------------------------------------------------------------------------



 



Loan Party’s charter or bylaws or equivalent organizational or charter or other
constituent documents; (iii) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (iv) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any Loan
Party is a party or by which any Loan Party or any of its property is bound;
(v) do not result in the creation or imposition of any Lien upon any of the
property of any Loan Party other than those in favor of Agent, on behalf of
itself and the Lenders, pursuant to the Loan Documents; and (vi) do not require
the consent or approval of any Governmental Authority or any other Person.

          (b) This Consent has been duly executed and delivered by or on behalf
of Borrower and each Guarantor.

          (c) Each of this Consent and the Amended Credit Agreement constitutes
a legal, valid and binding obligation of Borrower and each Guarantor enforceable
against Borrower and each Guarantor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

          (d) No Default or Event of Default has occurred and is continuing both
before and after giving effect to this Consent.

          (e) No action, claim or proceeding is now pending or, to the knowledge
of any Loan Party signatory hereto, threatened against such Loan Party, at law,
in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which
challenges such Loan Party’s right, power, or competence to enter into this
Consent or, to the extent applicable, perform any of its obligations under this
Consent, the Amended Credit Agreement or any other Loan Document, or the
validity or enforceability of this Consent, the Amended Credit Agreement or any
other Loan Document or any action taken under this Consent, the Amended Credit
Agreement or any other Loan Document or which if determined adversely could have
or result in a Material Adverse Effect. To the knowledge of each Loan Party,
there does not exist a state of facts which is reasonably likely to give rise to
such proceedings.

          (f) All representations and warranties of the Loan Parties contained
in the Credit Agreement and the other Loan Documents are true and correct as of
the date hereof with the same effect as though such representations and
warranties had been made on and as of the date hereof, except to the extent that
any such representation or warranty expressly relates to an earlier date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

     4. Remedies. This Consent shall constitute a Loan Document. The breach by
any Loan Party of any representation, warranty, covenant or agreement in any

2



--------------------------------------------------------------------------------



 



material respect in this Consent shall constitute an immediate Event of Default
hereunder and under the other Loan Documents.

     5. No Other Amendments, Consents or Waivers. Except as expressly modified
herein, the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms. In addition, this Consent shall not be deemed a waiver of any term or
condition of any Loan Document by Agent or Lenders with respect to any right or
remedy which Agent or Lenders may now or in the future have under the Loan
Documents, at law or in equity or otherwise or be deemed to prejudice any rights
or remedies which Agent or Lenders may now have or may have in the future under
or in connection with any Loan Document or under or in connection with any
Default or Event of Default which may now exist or which may occur after the
date hereof. The Credit Agreement and all other Loan Documents are hereby in all
respects ratified and confirmed.

     6. Expenses. Borrower hereby reconfirms its obligations pursuant to Section
11.2 of the Credit Agreement to pay and reimburse Agent for all reasonable
out-of-pocket expenses (including, without limitation, reasonable fees of
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Consent and all other documents and instruments delivered in
connection herewith.

     7. Effectiveness. This Consent shall become effective as of December23,
2004 (the “Consent Effective Date”) only upon satisfaction in full in the
judgment of the Agent of each of the following conditions on or prior to
December 23, 2004:

          (a) Consent. Agent shall have received eight (8) original copies of
this Consent duly executed and delivered by Agent, Required Lenders and Borrower
and acknowledged by the other Loan Parties.

          (b) Payment of Expenses. Borrower shall have paid to Agent all costs
and expenses owing in connection with this Consent and the other Loan Documents
which are due to Agent (including, without limitation, reasonable legal fees and
expenses).

          (c) Representations and Warranties. All representations and warranties
contained in this Consent shall be true and correct on and as of the Consent
Effective Date.

     8. GOVERNING LAW. THIS CONSENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     9. Counterparts. This Consent may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered as of the day and year first above written.

BORROWER:

DICK’S SPORTING GOODS, INC.

By: /s/ Lee Belitsky
Name: Lee Belitsky
Title: Treasurer

AGENT:

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent

By: /s/ Charles Chiodo
Name: Charles Chiodo
Its: Duly Authorized Signatory

LENDERS:

GENERAL ELECTRIC CAPITAL
CORPORATION

By: /s/ Charles Chiodo
Name: Charles Chiodo
Its: Duly Authorized Signatory

4



--------------------------------------------------------------------------------



 



PNC BANK, NATIONAL ASSOCIATION

By: /s/ Stephen W. Boyd
Name: Stephen W. Boyd
Title: Vice President

FLEET RETAIL GROUP, INC.

By: /s/ James R. Dore
Name: James R. Dore
Title: Managing Director

NATIONAL CITY BUSINESS CREDIT, INC.

By: /s/ Joseph L. Kwasny
Name: Joseph L. Kwasny
Title: Director

WACHOVIA BANK, NATIONAL ASSOCIATION

By: /s/ Anthony D. Braxton
Name: Anthony D. Braxton
Title: Director

CITIZEN’S BANK OF PENNSYLVANIA

By: /s/ Don Cmar
Name: Don Cmar
Title: Vice President

JP MORGAN CHASE BANK

By:   
Name:
Title:

5



--------------------------------------------------------------------------------



 



Each of the undersigned Guarantors hereby (i) acknowledges each of the
modifications to the Credit Agreement effected by this Consent and (ii) confirms
and agrees that its obligations under its Guaranty shall continue without any
diminution thereof and shall remain in full force and effect on and after the
effectiveness of this Consent.

ACKNOWLEDGED, CONSENTED and
AGREED to as of the date first written
above.

AMERICAN SPORTS LICENSING, INC.

By: /s/ Michael F. Hines
Name: Michael F. Hines
Title: President

DSG OF VIRGINIA, LLC
By: /s/ Jeffrey R. Hennion
Name: Jeffrey R. Hennion
Title: President

GALYAN’S TRADING COMPANY, INC.

By: /s/ Michael F. Hines
Name: Michael F. Hines
Title: Vice President, Secretary and Treasurer

GALYAN’S NEVADA, INC.

By: /s/ William R. Newlin
Name: William R. Newlin
Title: President

GALYAN’S OF VIRGINIA, INC.

By: /s/ William R. Newlin
Name: William R. Newlin
Title: President

6



--------------------------------------------------------------------------------



 



EXHIBIT A

[Final Version of Consent Solicitation Statement]

7